905 F.2d 389
284 U.S.App.D.C. 284
J. Raymond CLARK, Appellant,v.SUPERIOR COURT FOR the DISTRICT OF COLUMBIA.
No. 89-7202.
United States Court of Appeals, District of Columbia Circuit.
April 9, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the courts' orders to show cause and the responses thereto, appellant's supplemental emergency motion for stay, the response thereto and the reply, and appellant's motion for remand, it is


2
ORDERED that the orders to show cause be discharged.  It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order, filed November 14, 1988 be summarily affirmed.  The Employees' Retirement Income Security Act (ERISA), 29 U.S.C. 1001, et seq.  (1974), is inapplicable to the instant case because the funds at issue do not constitute benefits under the protection of an ERISA Plan.  Hence, both the anti-alienation provision and general preemption clause of ERISA are inapplicable to this case.  See 29 U.S.C. Sec. 1056(d)(1);  Sec. 1141.  Appellant received his benefits in a lump sum and therefore no longer "is or may be entitled to a benefit" under the Act.  29 U.S.C. Sec. 1002(7).  See Kunt v. Reese, 785 F.2d 1410, 1411 (9th Cir.), cert. denied, 479 U.S. 916, 107 S. Ct. 318, 93 L. Ed. 2d 291 (1986).  It is


4
FURTHER ORDERED that appellant's motion for remand and emergency motion for stay be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.